PER CURIAM.
Appellants appeal an adverse final summary judgment based upon a ruling that Section 627.7372, Fla.Stat. (1981) is constitutional as applied to group health insur-*486anee carriers seeking subrogation against a third party tortfeasor and its insurer. We affirm. Purdy v. Gulf Breeze Enterprises, Inc. 403 So.2d 1325 (Fla.1981); Blue Cross and Blue Shield of Florida, Inc., v. Matthews, 473 So.2d 831 (Fla. 1st DCA 1985); Blue Cross and Blue Shield of Florida, Inc. v. Ryder Truck Rental, Inc., 472 So.2d 1373 (Fla. 3d DCA 1985); Molyett v. Society National Life Insurance Company, 452 So.2d 1114 (Fla. 2d DCA 1984).
Affirmed.